On Petition for Rehearing.
PER CURIAM-.
This petition for rehearing is in substance merely a renewal of contentions made at final hearing, fully examined and considered unsound.
The petitioner states:.
“It would seem indisputable that the limitation of the claims called for specific thickness that must result in such degree of rigidity of the shell itself *411that the ball Is rendered substantially no more resilient than a solid ball on the usual strokes of the putting green.”
We find in the patent no basis for such limitation of the claims, nor for the contention that the gutta percha shell must be of such thickness and so unyielding as to prevent a light stroke from evoking any of the elasticity of the rubber core; nor does the file wrapper disclose any sufficient reason for so limiting the claims.
We regard it as entirely immaterial that even on light strokes the new ball may exhibit somewhat greater resiliency than the old gutta percha ball.
By reason of the great resistance to deformation of shape, due both to the core of rubber thread wound under high tension and to the gutta percha shell, the patented ball remains rigid under moderate blows from a club, or from contact with the ground; and because it is then not deformed, or but very slightly deformed, it does not exhibit that quality of high resiliency which is evoked by a more powerful blow. Under a powerful blow the rigidity of both shell and core is overcome, the ball is greatly deformed in shape, and then exhibits that extraordinary degree of resiliency to which the patentees ascribe the long-driving qualities of the ball.
The defendant’s contention that nonresiliency must be due to the thickness of the shell and resiliency to the core involves a fallacious division of a unitary structure, not justified by the specification nor by a fair construction of the description in the file wrapper, but contradicted by the specification, which very clearly states that both core and shell co-operate in preserving the rigidity of the ball. The ball has high rigidity in the sense of resistance to deformation, and is yet capable of very great deformation of shape under violent impact, as is indicated by the fact that after such impact the blackened face of a club exhibits a circle three-quarters of the diameter of the ball.
The patentees make no comparison between the action of the patented hall and of the gutta percha hall, except possibly such as may be implied in the statement, “Our golf ball has exceptionally high-driving qualities.” The comparison is between the actions of the patented ball under impacts of different force.
The District Court correctly said:
“The shell of the patent Is to be comparatively unyielding as regards the elastic core it incloses.”
As the District Court found, and as we find, the defendant’s shell meets this as well as the rest of the patentees’ description of the shell.
The defense of noninfringement rests upon what we regard as an undue limitation of the claims. Upon what we regard as proper construction of the claims, we find them valid and infringed.
Petition for a rehearing denied.